Citation Nr: 1542248	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for left hip arthritis status post surgery.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for femoracetabular impingement, to include as secondary to PTSD.

5.  Entitlement to a separate evaluation for radiculopathy of the sciatic nerve related to the Veteran's service-connected lumbar strain.




REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board notes that in the Veteran's July 2009 claim, the Veteran's representative stated that it was their understanding that the Veteran had been denied service connection for his right hip as secondary to his left hip.  The claim purported to be a notice of disagreement to that denial, but no such denial had occurred.  An October 2007 rating decision granted service connection for right hip osteoarthritis and assigned a noncompensable rating.  Additionally, a March 2008 rating decision denied direct service connection for bilateral femoracetabular impingement, a separate condition for which the Veteran now claims service connection secondary to PTSD.  The appeal periods for both decisions had expired when the Veteran filed his purported notice of disagreement.  In the October 2009 rating decision subject to this appeal, the RO stated that the issue of the right hip would be addressed under the appeals process because the Veteran had filed a notice of disagreement.  No such process ever occurred, because there was nothing to appeal.  

At his July 2015 hearing before the Board, the Veteran stated that the RO had never issued a decision on his claim for a compensable rating for his right hip osteoarthritis.  The Board notes that the RO failed to do so because, until the July 2015 hearing, the Veteran had not articulated an increased rating claim for his right hip osteoarthritis.  

Accordingly, the issue of entitlement to a compensable evaluation for right hip osteoarthritis has been raised by the record in the Veteran's July 2015 hearing testimony before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for femoracetabular impingement, to include as secondary to PTSD; and entitlement to a separate evaluation for radiculopathy of the sciatic nerve related to the Veteran's service-connected lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's lumbar strain is not productive of forward flexion of 30 degrees or less, or of ankylosis.

2.  The Veteran's left hip arthritis status post surgery is not productive of ankylosis; limitation of extension to 5 degrees; limitation of flexion to 45 degrees; limitation of rotation, such that it cannot toe-out more than 15 degrees; limitation of adduction, such that the legs cannot be crossed; limitation of abduction, such that motion is lost beyond 10 degrees; flail joint of the hip; or impairment or fracture of the femur.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an evaluation in excess of 10 percent for left hip arthritis status post surgery have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran and relevant Social Security Administration records.  The Veteran was provided a VA examination of his lumbar strain and left hip arthritis in September 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Lumbar Spine

The Veteran seeks an increased rating for his lumbar strain.  The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.

The Veteran's service-connected lumbar spine disability may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002).  Ratings under this code are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 40 percent is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; while a higher 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

VA treatment records indicate that in February 2009 the Veteran reported lower back pain that had worsened in the previous month.  The Veteran was still functional but felt pain, exacerbated by any sports activity.

The Veteran underwent a VA examination in September 2010.  He reported limitation in walking due to his condition, able to walk no more than 500 yards at a time, taking 15-20 minutes to do so.  He reported stiffness and fatigue.  He denied problems with his bowels, his bladder, or erectile dysfunction.  Pain is moderate and constant, exacerbated by physical activity.  Flare-ups cause functional limitation described as inability to move as fast due to pain and stiffness.  His reported overall functional impairment was slower movement.  On examination, posture, gait, and walk were normal.  There was no evidence of abnormal weight bearing or breakdown.  The Veteran did not use an assistive device for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  There was no guarding of movement or weakness.  Muscle tone and musculature were normal.  Straight leg raising tests were positive.  Lasegue's sign was positive.  There was no atrophy or ankylosis.  X-rays were within normal limits.  Forward flexion was limited to 90 degrees with pain thereat.  Extension was limited to 20 degrees with pain thereat.  Right and left lateral flexion was limited to 20 degrees with pain thereat.  Right and left rotation was full to 30 degrees with pain thereat.  Repetitive motion was not possible because of the pain caused by initial range of motion testing.  Neurological examination revealed no sensory deficits to pin prick tests.  Reflexes were normal.  There were no signs of IVDS.  Despite this, the examiner initially diagnosed the Veteran with IVDS with degenerative arthritis changes and bilateral peripheral nerve involvement.  VA requested an addendum opinion to address these inconsistencies, and the examiner replied with a correction that there were no degenerative changes per the x-ray, but the examiner also stated that the Veteran showed mildly reduced sensation to touch indicating nerve damage to the sciatic nerve.  

VA treatment records show that while being treated for hip pain in May 2011, the Veteran reported back pain secondary to his hip pain.  The Veteran next reported chronic lower back pain in October 2012.  Pain was positional in the lumbar paravertebral area.  The Veteran denied loss of bowel or bladder function.  X-rays were normal.  The treating physician found no tenderness to palpation and full range of motion.  Neurology was intact and reflexes were normal.  Sensory and motor tests were grossly normal.  In April 2013, the Veteran again reported low back stiffness and mild pain, particularly when doing activity like bending or twisting.

Private treatment records include a May 2014 record of consultation for back pain.  The Veteran described the pain as sharp, achy, stiff, and burning.  His physician found tenderness on palpation and range of motion limited secondary to pain.

At his July 2015 hearing, the Veteran reported that his hip gets locked.  If he involved in physical activity with his kids, if there is too much motion he has to bend over for a long time because of his back.  The Veteran further reported numbness in his left knee.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar strain.  A higher rating is warranted ankylosis or limitation of flexion to 30 degrees or less, or the functional equivalent thereof.  DeLuca, 8 Vet. App. at 204-07.  The Board does not find evidence warranting such an evaluation.  There is no evidence in the record of ankylosis or limitation of flexion approaching 30 degrees.  The Board recognizes that the Veteran was unable to repeat range of motion tests at his September 2010 VA examination, but this further limitation of motion is already contemplated by the Veteran's 20 percent evaluation.  The Veteran's range of motion as initially measured does not meet the criteria for a 20 percent evaluation.  His forward flexion is limited to 90 degrees, but the Board finds his inability to undergo repetitive testing to be the functional equivalent of forward flexion limited to 60 degrees.  The 20 percent evaluation is therefore appropriate as it already encompasses the provisions of 38 C.F.R. §§ 4.40, 4.45, and the DeLuca considerations.  Furthermore, there is no evidence in the record that the Veteran's symptoms have worsened since his September 2010 VA examination.  For these reasons, the Board finds no evidence of ankylosis or limitation of flexion to 30 degrees or less, or the functional equivalent thereof, and a rating in excess of 20 percent must therefore be denied.

As to additional ratings for neurological complications, the Board notes that there is no evidence in the record of related bowel problems, bladder problems, or erectile dysfunction.  The Board recognizes, however, that the September 2010 VA examiner stated in an addendum that there was sciatic nerve involvement in the Veteran's back condition.  The Board therefore addresses entitlement to a separate evaluation for radiculopathy of the sciatic nerve in the remand portion of this decision.  With this exception, the Board finds that additional ratings for neurological complications are not warranted for the Veteran's lumbar strain.

Left Hip

The Veteran seeks an evaluation in excess of 10 percent for left hip arthritis status post surgery.  The Veteran's current rating is based on evidence of arthritis and a showing of painful motion.  38 C.F.R. § 4.59.

Traumatic arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which instructs that it is to be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Alternative and additional Diagnostic Codes for the hip and thigh are available under 38 C.F.R. § 4.71a, as follows:

Ankylosis of the hip is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5250.  A 60 percent rating is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent rating is warranted for intermediate ankylosis.  A 90 percent rating is warranted for extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated.

Limitation of extension of the thigh is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent rating is warranted for extension limited to 5 degrees.

Limitation of flexion of the thigh is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.

Other thigh impairment is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating is warranted for limitation of rotation, such that it cannot toe-out more than 15 degrees; or for limitation of adduction, such that the legs cannot be crossed.  A 20 percent rating is warranted for limitation of abduction, such that motion is lost beyond 10 degrees.

Flail joint of the hip is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5254, and warrants an 80 percent rating.

Impairment of the femur is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur with knee or hip disability is rated at 10 percent for slight disability, 20 percent for moderate disability, and 30 percent for marked disability.  Fracture of the cervical neck of the femur with a false joint warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur warrants a rating of 60 percent for nonunion, without loose motion, with weightbearing preserved with the aid of a brace; and a rating of 80 percent for nonunion, with loose motion (spiral or oblique fracture).

VA treatment records show that in September 2008 the Veteran presented requesting to be scheduled for a visit to reassess his left hip.  There was no swelling or pain noted at that time, and the Veteran was able to walk.  In February 2009, the Veteran reported that he suffered bilateral hip pain that had worsened in the prior month.  The Veteran was still functional but felt pain, exacerbated by any sports activity.  At a March 2009 follow-up, the Veteran's left hip flexion was limited to 90 degrees, his external rotation was limited to 45 degrees, his internal rotation was full to 40 degrees, and his abduction was limited to 30 degrees.  An MRI and a CT scan showed that the Veteran suffered from mild degenerative joint disease of the left hip and from heterotopic bone ossification of the left hip.  At an April 2009 orthopedic surgery consultation, it was noted that his left hip flexion and internal rotation were limited and painful, with his external rotation less limited and painful.  He was diagnosed with early arthritis of the left hip and informed about the ability of surgery to remove his heterotopic ossification.  At a June 2009 follow-up, his physician noted that the Veteran does have pain at the extremes of motion, and he walks without a limp.

The Veteran underwent a VA examination in September 2010.  He reported stiffness, swelling, pain, locking, and lack of endurance.  Flare-ups lasting a half hour were precipitated by physical activity and occurred as often as twice daily.  Flare-up pain was rated at 6/10.  During flare-ups he is unable to extend the hip joint due to pain.  He reported that there had been no incapacitating episodes in the prior 12 months.  His reported overall functional impairment was inability to move around without pain, especially when walking.  On examination, there was tenderness.  There was no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Walk and gait were normal.  There was no evidence of abnormal weight bearing or breakdown.  The Veteran did not use an assistive device for ambulation.  Flexion was limited to 60 degrees with pain thereat.  Extension and adduction were limited to 20 degrees with pain thereat.  Abduction was limited to 30 degrees with pain thereat.  External rotation and internal rotation were full to 60 and 40 degrees respectively, with pain thereat.  Repetitive motion was not possible because of the pain caused by initial range of motion testing.  The examiner continued the Veteran's diagnosis of left hip arthritis status post surgery.

VA treatment records show that in May 2011 the Veteran reported bilateral hip pain, described as pinching and sharp, rated 5/10 at the time of treatment and 10/10 at its worst.  Pain was worse with prolonged sitting.  The Veteran next reported worsening left hip pain in October 2012.  His physician found pain with flexion, extension, and rotation of hip, with limited range of motion.  X-rays showed moderate osteoarthritis and heterotopic ossification as seen previously.  In April 2013, the Veteran again reported chronic left hip pain with any activity, including walking and bending.  The Veteran had an orthopedic consultation in May 2013, where he was found to have near-full active range of motion and full muscle strength, with a very mild flexion contracture on the left.  Straight leg raises and axial load were negative.  There was some increased pain with rotation.  The Veteran received a caudal steroid injection for the pain in his left hip in June 2013.  In August 2013, the Veteran again reported bilateral hip pain made worse by running and walking.  X-rays showed no significant changes from prior studies.  His physician found flexion limited to 100 degrees, external rotation limited to 20 degrees, internal rotation limited to 5 degrees, and abduction limited to 20 degrees.  He was diagnosed with osteoarthritis of the left hip.  In December 2013, the Veteran again reported a dull, sharp, constant pain in his left hip.

Private treatment records include a May 2014 record of consultation for hip pain.  The Veteran reported numbness, tingling, and weakness.  Pain was described as sharp, achy, stiff, and burning.  His physician found painful range of motion in the left hip.

At his July 2015 hearing, the Veteran reported that his hip gets locked.  If he involved in physical activity with his kids, if there is too much motion he has to sit down or lie down because of his hip.  He gets a pinching sensation, and he is unable to do anything because of the pain.  If he tries to move left and right in a quick motion, then he is incapacitated for the day.

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left hip arthritis.  Higher ratings are warranted for ankylosis; flail joint of the hip; impairment or fracture of the femur; limitation of abduction, such that motion is lost beyond 10 degrees; limitation of rotation, such that it cannot toe-out more than 15 degrees; limitation of adduction, such that the legs cannot be crossed; limitation of extension to 5 degrees; limitation of flexion to 45 degrees; or the functional equivalent thereof.  DeLuca, 8 Vet. App. at 204-07.  The Board finds no evidence of such limitations or their functional equivalents.  The Board recognizes that the Veteran was unable to repeat range of motion tests at his September 2010 VA examination, but the Board finds that this limitation is already reflected in the Veteran's current 10 percent rating.  Specifically, the Board finds that the Veteran's range of motion as initially measured was so near to full that the functional equivalent of additional range lost is still within the criteria warranting a 10 percent rating.  Furthermore, there is no evidence in the record that the Veteran's symptoms have worsened since his September 2010 VA examination.  For these reasons, the Board finds that the evidence weighs against a rating in excess of 10 percent for the Veteran's left hip arthritis status post surgery.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's lumbar strain and left hip arthritis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including stiffness, swelling, pain, locking, lack of endurance, fatigue, and difficulty engaging in physical activity, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back and left hip are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 20 percent for a lumbar strain is denied.

An evaluation in excess of 10 percent for left hip arthritis status post surgery is denied.




REMAND

Radiculopathy of the Sciatic Nerve

As discussed in the decision above, the Veteran seeks an evaluation in excess of 20 percent for his lumbar strain.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

While the Board finds the September 2010 VA examination adequate for the purposes of determining the severity of the Veteran's lumbar strain, the examiner confusingly stated both that there was and was not mildly reduced sensation to touch indicating nerve damage to the sciatic nerve.  The Board finds that a separate examination of the peripheral nerves is warranted to determine if a separate rating is warranted for such a condition.

Acquired Psychiatric Disorder and Femoracetabular Impingement

A September 2014 rating decision denied service connection for femoracetabular impingement, to include as secondary to PTSD, and also declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, on the grounds that new and material evidence had not been submitted.  The Veteran submitted a November 2014 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran and his representative regarding the issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for femoracetabular impingement, to include as secondary to PTSD.

2.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

3.  Schedule the Veteran for a VA examination for his peripheral nerves.  The claims file must be reviewed by the examiner.  The examiner should diagnose and report the extent of any peripheral nerve disabilities suffered by the Veteran related to his lumbar strain, in accordance with VA criteria.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to a separate evaluation for radiculopathy of the sciatic nerve related to the Veteran's service-connected lumbar strain.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


